 Case 2:18-cv-01844-GW-KS Document 209 Filed 05/15/19 Page 1 of 3 Page ID #:9459


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW(KSx)                                             Date      May 15, 2019
                   CV 18-2693-GW(KSx)
 Title             BlackBerry Limited v. Facebook, Inc. et al
                   BlackBerry Limited v. Snap Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS:                   IN CHAMBERS - ORDER


After review of the parties' Joint Report regarding the setting of future dates, the Court adopts the
following tentative schedule. The parties are ordered to appear telephonically on May 20, 2019 at 9:30
a.m. to discuss the schedule.




                                                                                                   :
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
Case 2:18-cv-01844-GW-KS Document 209 Filed 05/15/19 Page 2 of 3 Page ID #:9460



 BlackBerry Limited v. Facebook, Inc. et al; Case No. 2:18-cv-01844-GW-(KSx)
 BlackBerry Limited v. Snap Inc.; Case No. 2:18-cv-02693-GW-(KSx)
 Tentative Schedule after Review and Based upon the Parties’ Joint Report, Docket No. 206




     Event                         Plaintiff’s Proposed          Defendants’ Proposed          Court’s Tentative
                                   Schedule1                     Schedule                      Ruling
     Claim Narrowing               May 31, 2019                  May 31, 2019                  May 31, 2019
     Deadline
     Prior Art Narrowing           June 14, 2019                 June 14, 2019                 June 14, 2019
     Deadline
     Fact Discovery                August 2, 2019                September 6, 2019             August 2, 2019
     Complete
     Final Infringement            August 16, 2019               September 20, 2019            August 16, 2019
     Contentions
     Final Invalidity              August 30, 2019               October 4, 2019               August 30, 2019
     Contentions
     Opening Expert                September 13, 2019            October 18, 2019              September 13, 2019
     Reports (reports for
     issues on which a
     party bears the burden
     of proof)
     Rebuttal Expert               October 11, 2019              December 6, 2019              October 11, 2019
     Reports (reports for
     issues on which a
     party does not bear
     the burden of proof)
     Mediation Deadline            October 23, 2019              December 12, 2019             October 28, 2019
     Post-Mediation Status         October 24, 2019              December 13, 2019             October 31, 2019 at
     Conference                                                                                8:30 AM
     Expert Discovery              October 25, 2019              January 10, 2020              November 1, 2019
     Complete
     Summary Judgment              November 8, 2019              January 16, 2020              November 12, 2019
     and Daubert Motions
     Due
     Oppositions to                November 22, 2019             February 6, 2020              December 2, 2019
     Summary Judgment
     and Daubert Motions
     Due
     Replies to Summary            December 5, 2019              February 20, 2020             December 16, 2019
     Judgment and
     Daubert Motions Due

 1
     Plaintiff also included an alternative proposed schedule in the joint report. See Docket No. 206.
Case 2:18-cv-01844-GW-KS Document 209 Filed 05/15/19 Page 3 of 3 Page ID #:9461



  Hearing on Summary    December 19, 2019   March 5, 2020          January 13, 2020 at
  Judgment and                                                     8:30 AM
  Daubert Motions
  First Pretrial        *Snap only          *Snap only             March 5, 2020 at 8:30
  Conference (All       February 10, 2020   April 27, 2020         AM
  Defendants)
  Trial Begins (Snap)   February 17, 2020   May 11, 2020 or June   March 17, 2020 at
                                            29, 2020               8:30 AM
  Second Pretrial       January 13, 2020    March 31, 2020         April 2, 2020 at 8:30
  Conference, if                                                   AM
  necessary (Facebook
  Defendants)
  Trial Begins          January 20, 2020    April 13, 2020         April 13, 2020 at 8:30
  (Facebook                                                        AM
  Defendants)
